DETAILED ACTION
The following is a first action Notice of Allowability in reply to the filing of the instant application. Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 8/20/18 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Drawings
The drawings filed on 8/20/2018 are accepted.

Specification
Any amendments or changes to the specification are accepted.

Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or when combined, teaches or makes obvious all of the limitations as they are recited in at least independent claims 1 and 12.

Taking claim 1 as a representative claim, none of the prior art of record, teaches or suggests the first UE receiving a plurality of V2X messages from a plurality of second (i.e., other than the first) UEs. Each of the plurality of V2X messages have a common information element related to the plurality of the second UEs (i.e., the common information element is common to each of the plurality of second UEs), and a dedicated information element configured for each UE (i.e., the first UE and the plurality of second UEs). The first UE generates a specific V2X message based on the plurality of V2X messages, where the specific V2X message comprises a plurality of dedicated information elements of the plurality of second UEs and the (i.e., one instance of) common information element.
The prior art of record teaches V2X communication (e.g., V2P), including sending a common (e.g., cell-specific) or dedicated (i.e., UE-specific) message, but not the specific V2X message with a plurality of dedicated information elements and a common information element, as claimed. See e.g., U.S. Pat. Appl. Publ’n Nos. 2018/0213499, 2018/0077668, and 2016/0285935.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art discussed above in the Allowable Subject Matter section is made of record but not relied upon, and is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/        	Primary Examiner, Art Unit 2413